﻿On behalf of my Government and on my own behalf, allow me to express warmest congratulations to Mr. Guido de Marco upon his election to the presidency of the General Assembly at this forty-fifth session. Given his personal qualities, his presence here is a guarantee of even-handedness and fairness.
Allow me also to pay a tribute of admiration and support to Secretary-General Javier Perez de Cuellar and, through him, to the United Nations and its specialized agencies.
We wish on this occasion to welcome to our Organization the Principality of Liechtenstein, confident that it will make a valuable contribution to the continuing efforts of the United Nations and its Members for a better world.
We likewise hail the presence in our midst of a free and independent Namibia, which throughout its struggle enjoyed the support of my country. 
We are living in amassing times, when unusual, sometimes unforeseeable, changes have occurred and continue to occur - changes that are of the greatest import to the history of mankind. We have seen the collapse of anachronistic political confrontation, a vigorous resurgence of democracy, broader respect for human rights, and other positive developments that allow us a glimpse of better times for future generations. But, unfortunately, we are far from living in an ideal world. There persist enormous inequalities between the developed and the developing countries, and, despite the new climate of detente and dialogue, we can still see conflicts bringing destruction and suffering to some regions. Moreover, political liberty still requires the firm underpinning of economic liberty.
Just when we thought that the new mood of dialogue and detente would finally hold sway in international relations we were taken unawares by Iraq's invasion of Kuwait. Bolivia - a country long dedicated to peace, supported the resolutions of the Security Council.
Consistent with its tradition of pacifism and strict compliance with the principles of the Charter, Bolivia believes that the time has come to address regional problems in a climate marked by rational and constructive dialogue. In this regard, we call upon the parties to the Cambodian problem to spare no effort to arrive at a peaceful and negotiated solution under the auspices of the Organization.
With regard to the situation in the Middle East, Bolivia, as it has done in the past, will support every effort aimed at a negotiated solution - in particular, the proposal to hold an international peace conference, under United Nations auspices, in which all parties concerned would participate. 
The fall of the Berlin Hall and the ensuing German unity are bound to give us great satisfaction. We believe these events to be indicative of the new course in relations between East and West, for this is the peaceful destruction, by the will of a people, of one of the last of the stigmas that are a legacy of the Second World War. 
My country is observing with high hopes the process being pursued by the Governments of the Republic of Korea and the Democratic Republic of Korea in this new climate of detente and dialogue. We fraternally urge both parties to assert every effort towards reunification  for the benefit ultimately of the noble Korean people.
We the States Members of the Organisation, have other urgent problems to face on the heavy-laden agenda of the Assembly.
The scourge of drug trafficking and drug addiction continues to afflict all people. Its frightful prevalence  matched only by the arms race  has already spread all over the world. It is safe to say that no society is free from this evil.
The illicit profits from drug trafficking have found their way into the formal economic channels and are a source of corruption  violence and destabilisation of the democratic processes attained by our peoples at so great a cost.
Much remains to be done in our joint endeavour to eradicate drug trafficking and to save its victims. We should however, recognise that important  meaningful steps have been taken to that end. We hail the entry into force of the United Nations Convention on Illicit Trafficking in Narcotic Drugs and Psychotropic Substances of which my country is already a signatory.
Bolivia has offered ample evidence of its political determination to eradicate this evil. Just a year ago  in this same forum  the President of Bolivia Jaime Pas Zamora presented to the international community the broad outlines of the thesis of "Alternative Development"  the key elements of which are the creation of new sources of employment  growth and diversification of exports, the attraction of increased capital flows  and the opening of new markets.
Bolivia approaches the resolution of the problems linked to coca and its derivatives through a national development strategy that seeks not just crop Bolivia substitution, but substitution of the coca economy, a task which requires the involvement of the producer countries and the rest of the world community.	
We can afford no delay in introducing new patterns of production that will provide farmers employed in planting coca leaves with an alternative livelihood, and this implies a change in the structural process of socio-economic development.
Bolivia has put forward the thesis of alternative development on various occasions and in different forums. That thesis has been recognized and incorporated in various international documents, but we are still awaiting fruitful and realistic international joint action. Its full acceptance allows us to believe that its implementation will lead us to the resolution of this problem. We reiterate today that the success of alternative development will be the result not only of the efforts of the Bolivian people and Government, but also of the positive economic and trade response of the international community.
Another item that deserves priority attention at this session of the Assembly is the environment. Dire poverty brings environmental deterioration in its wake, and this in turn leads to a vicious cycle of ecological blight and human misery.
In Bolivia, environmental protection and conservation have taken on new dimensions and concrete measures have been adopted. We have declared an "ecological moratorium" throughout Bolivian territory for five years, beginning with the present administration, which will mark a milestone in the dynamic relationship between development processes and the protection of nature. Protection of the environment is the expression of the political will of the people and Government of Bolivia to break with the irrational past in the management of our natural resources. It also reflects Bolivia's response to the international community's concern with this issue. 
As regards the environment and development, Bolivia holds that protection of the environment must be harmonized with the processes of development and economic growth so urgently needed by poor countries. Conservation of nature cannot imply condemning our peoples to backwardness, poverty and underdevelopment. On the contrary, the mechanisms that link the environment and development will have to be based on strategies for rational economic growth, always linked with respect for the interests of the international community and the region in question Bolivia views President Bush's Americas Initiative as an innovative alternative designed to mitigate the onerous burden of external debt while simultaneously bringing sufficient resources to bear on an active programme to preserve the environment.
We are confident that the forthcoming United Nations Conference on Environment and Development, to be held in Rio de Janeiro in 1992, in which Bolivia will take an active part, will give rise to practical, effective decisions with regard to the solution of this problem in conformity with the principles laid down by the General Assembly in resolution 44,228 and the preparatory process for the world Conference so auspiciously begun in Nairobi last August.
I must also mention a problem which weighs heavily upon my country and which has been the subject of numerous debates in this Organization as well as in regional organizations for many years. I refer to Bolivia's land-locked status.
In this same forum last year Bolivia's President recalled that when it lost its Pacific Ocean territory Bolivia also ceased to be a maritime nation, as it had been upon attaining independence. The President addressed an appeal to the countries involved to face this problem is the new integration-minded spirit that befits the twenty-first century. 
It is in that spirit of fellow-feeling and integration that we turn to the Assembly. Bolivia once again calls upon the international community to grasp the importance of this problem, which the Organisation of America States (OAS) has repeatedly declared to be one with hemispheric implications.
In this period of major changes, when old differences are being overcome by political will and constructive imagination, it is incomprehensible to the Bolivian people that the problem of its land-locked status, rooted in the past century, should not be resolved on the basis of fraternal dialogue and commonality of interests. 
Bolivia is convinced that the solution of many of the problems besetting Latin America can be found only through integration. It is in that spirit, and by virtue of our geographical position, which makes Bolivia a crossroads, that we are taking part resolutely and optimistically in processes of integration and co-operation such as the Latin American Integration Association, the Latin American Economic System, the Andean Group and the Plata Basin and the Amazon Pact, initiatives which are intended to focus efforts and harmonize action in pursuit of their respective objectives.
With respect to co-operation and development for the elimination of poverty, permit me to speak briefly about my country's economic and political situation and about the Bolivian people's efforts to achieve a better life within a democratic, pluralistic system with full respect for human rights.
The economic process in Bolivia has been examined in various forums and by various world leaders. The success o£ an economic and financial stabilisation policy has checked galloping inflation and instability has been acknowledged. This was no easy matter for the Bolivian people. Each citizen was required to make a great measure of sacrifice and to postpone the attainment of their most legitimate rights and aspirations for a better life. We have not yet resolved structural problems that are basic to socio-economic development. We have been unable to improve the level of employment, which has been further constrained by economic and financial adjustments. We have not alleviated the health problems affecting the inhabitants of my country, and the benefits of education are not reaching vast sectors of the population.
The necessary economic revitalization that was to follow the stabilization process is proving slow and difficult. Our development continues to be hampered by the adverse effects of the 1988, such as unequal trade relations and international finance, the collapse of commodity prices and, principally, the crushing burden of external debt.
I saw have the honour to address the Assembly on behalf of the Group of 77, since my country, Bolivia, is the current Chairman of that important group of 127 developing States Members of the United Nations.
The Group of 77 has on many occasions expressed its concern at the economic stagnation of our countries throughout the past decade. But it should be stressed that a new political turning-point has been reached by the members of the United Nations with the adoption by consensus of the historic Declaration of the eighteenth special session of the General Assembly, devoted to international economic co-operation, in particular to the revitalisation of economic growth and development of the developing countries. That gave rise to new hopes.
I urge the international community to take the steps needed to put into practice without delay the commitments and policies set out in that Declaration. Likewise we appeal to the international community to adopt and implement the International Development Strategy for the Fourth United Nations Development Decade, which is now in the final phase of negotiation. The Group of 77 views the Strategy as eminently suitable for finally overcoming the economic lag with which the majority of our countries are grappling today.
I wish also to express our concern over the possible impact on the economies of developing countries of the series of structural changes taking place in the world economy.
We are witnessing important political and economic changes which, together with the international community's growing awareness of the common problems we face, are bringing about a new pattern of international relations.
Those changes and transformations are leading to an increasing globalisation of the economy and to greater interdependence among countries. While each State, Bolivia and each nation is responsible for adopting its own policy for economic development, such policies depend also on the existence of a favourable international economic environment. Because interdependence has different effects on different countries depending on their capacities and their impact on the world economy, it can advance the development policies of developing countries, or it can hamper them and cause them to fail. Accordingly, that process must be handled with greater equity and justice in order to avoid the increasing marginalisation of developing countries, especially in the financial, trade and technological spheres. Such marginalisation could have grave consequences with respect to improving the possibilities and standard of living of more than three quarters of the world's population.
My country, Bolivia, wants fervently to ensure that all these statements may help strengthen the universal task of ensuring peace, development and integration in the democratic world, which made this a historic century through the establishment of the United Nations.
